DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 8/2/2019.
Claims 1-9 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in US Patent 4420161 (“Miller”) in view of Seitz in US Patent Application Publication 2007/0196204 (“Seitz”).
Regarding claim 1, Miller discloses a seal device that reduces a flow rate of a working fluid leaking from a gap between a rotation body 10 of a turbomachine and a stationary body 20 provided around the rotation body (Fig. 2), the seal device comprising: 	a seal fin (any one of 24, 25, 26, 27 on the seal assembly 36 of Fig. 2 or equivalently on the seal assembly 48 in Fig. 2) provided between the rotation body and the stationary body and extending in a circumferential direction of the rotation body; and 	a swirl brake fin 37 provided on the stationary body upstream of the seal fin, the swirl brake fin reducing a circumferential velocity component of the working fluid (column 2 last paragraph), wherein 	the swirl brake fin has a negative pressure surface provided on a side of a rotation direction of the rotation body and a positive pressure surface provided on an opposite side to the negative pressure surface (simply the two circumferential sides of the swirl brake fin 37).	Miller is silent to the positive pressure surface extending in a direction opposite to the rotation direction of the rotation body from radially outward toward radially inward.	Seitz teaches an analogous flow control or seal structure between a rotor body and a stator or stationary body in a turbomachine like Miller (see Seitz Fig. 2-3 and abstract).  Seitz teaches employing baffles (see element 22 in Fig. 2 and 4) analogous to the swirl brake fin of Miller.  Specifically, with such 
Regarding claim 2, Miller as modified by Seitz comprises the seal device according to claim 1, wherein the swirl brake fin extends in an axial direction of the rotation body (simply, the equivalent swirl brake fin, element 37 of Miller modified to have an incline in the rotor rotation direction based on the teaching of Seitz, has some axial extent; see Miller Fig. 2).
Regarding claim 3, Miller discloses the seal device according to claim 1, wherein the swirl brake fin extends in a direction opposite to the rotation direction of the rotation body from upstream toward downstream (see Miller Fig. 3 showing swirl brake fin elements 38, modified to have an angle towards the rotation direction based on Seitz, also having a circumferential component that extends opposite the rotation direction along the axial direction).
Regarding claim 4, Miller as modified by Seitz comprises the seal device according to claim 1, wherein a plurality of the swirl brake fins is arranged side by side in the circumferential direction of the rotation body (Miller Fig. 3; plurality of swirl brake fins 38).
Regarding claim 5, Miller as modified by Seitz comprises the seal device according to claim 1, further comprising: a first facing surface provided on the rotation body and facing the swirl brake fin; and an upstream side surface provided on the rotation body upstream of the first facing surface, wherein the first facing surface has a diameter larger than a diameter of the upstream side surface, and wherein the first facing surface and the upstream side surface are connected by a first step wall (see 
Regarding claim 6, Miller as modified by Seitz comprises the seal device according to claim 5, wherein the first step wall is disposed upstream of the swirl brake fin (consider Fig. 2; where one of the non-upstream-most swirl brake fins - such as the swirl brake fin on the right side of the drawing - is equated to the claimed swirl brake fins, then one of the upstream lands may be said to have a step wall which is upstream of the swirl brake fin).
Regarding claim 7, Miller as modified by Seitz comprises the seal device according to claim 5, wherein the seal fin is provided on the stationary body (the seal in stator 20; Miller), wherein the seal device further comprises a second facing surface provided on the rotation body 10, the second facing surface facing the seal fin (Miller 24, 25, 26), wherein the first facing surface and the second facing surface are connected by a second step wall (just one of the sidewalls of a land), and wherein the second facing surface has a diameter smaller than the diameter of the first facing surface (simply - the shaft of Miller has a smaller diameter than at the locations of lands 41, 30, 32, etc).
Regarding claim 8, Miller as modified by Seitz comprises the seal device according to claim 7, wherein the second step wall is disposed downstream of the swirl brake fin (the sidewall of one of the lands downstream from the swirl brake fin of Miller being equated to the claimed second step wall; see Miller Fig. 3).
Regarding claim 9, Miller as modified by Seitz is a turbomachine (abstracts; titles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150001812 and US20090160135 both disclose a seal with a plurality of fins angled .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745